Citation Nr: 1443910	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee degenerative joint disease, from September 8, 2009. 

2.  Entitlement to a disability rating in excess of 60 percent for service-connected degenerative disc disease and sciatic nerve damage.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from December 1967 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, in which the RO continued a 60 percent rating for service-connected degenerative disc disease and sciatic nerve damage (hereinafter "service-connected back disability) and granted service connection for left knee degenerative joint disease (hereinafter "service-connected left knee disability"), for which an initial 10 percent rating was assigned.  

In November 2011, the Board, in pertinent part, denied entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, for the period between August 16, 2005, and September 7, 2009.  The Board remanded the claims remaining on appeal (including entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, from September 8, 2009) for additional evidentiary development.  While all requested development was conducted with respect to the service-connected back disability, the RO did not complete the development requested with respect to the remaining increased rating claim for the service-connected left knee disability, as discussed below.  

In December 2012, the RO also granted service connection for peripheral neuropathy of the left upper and lower extremities and assigned a 20 and 10 percent rating, respectively, both effective from August 16, 2005.  While the Veteran has not appealed the December 2012 rating decision, such issues are part and parcel of his claim of entitlement to an increased rating for his service-connected back disability, as the rating criteria governing the evaluation of spinal disabilities specifically indicates that that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).  Accordingly, the Board has included the issues of entitlement to an increased rating for the service-connected peripheral neuropathy disabilities on the first page of this decision.  

In addition to the paper claims file, the Veteran has a paperless, electronic claims file located on Virtual VA and the Veterans Benefit Management System (VBMS).  A September 2014 review of Virtual VA reveals a June 2014 brief in support of the Veteran's claims, while the remainder of the documents on Virtual VA are either duplicative or irrelevant to the claims on appeal.  VBMS does not contain any data at this time.  

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At the outset, as noted in the Introduction, the Board finds that the instructions of the November 2011 remand were not substantially complied with with respect to the issue of entitlement to an increased rating for left knee degenerative joint disease from September 8, 2009.  In the November 2011 remand, the Board directed the RO to afford the Veteran a new VA examination, specifically to determine whether the Veteran's inability to perform repetitive range of motion exercises at the September 2009 VA examination was due to pain was evidence of malingering or objective evidence of additional functional impairment.  

Review of the record shows that, following the November 2011 remand, the RO scheduled the Veteran a VA knee examination in December 2011; however, the physician who conducted the examination did not provide a diagnosis or document any findings related to the left knee disability, noting that the Veteran did not report having knee pain and walks four miles a day for exercise.  

While the Veteran's subjective complaints are relevant to the claim on appeal and should be noted by the examiner, in order for the Board to assess the severity of the Veteran's service-connected left knee disability, a comprehensive, objective examination must also be provided, including a notation of the Veteran's range of motion, stability, and functional limitation/impairment.  

Because the RO did not obtain a completed VA knee examination as requested in the November 2011 remand, the Board finds that the instructions of the November 2011 remand were not substantially complied with, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the increased rating claims for the service-connected back disability and its associated peripheral neuropathy disabilities, the Board finds that there are outstanding VA treatment records which may contain information and evidence relevant to these claims.  Indeed, while the evidentiary record contains treatment records from the Richmond and Hampton, Virginia, VA Medical Centers (VAMC), the Board notes that the last VA treatment record associated with the claims file, including the electronic record, is dated in July 2009, more than five years ago.  As more recent VA treatment records likely exist and may contain evidence relevant to the increased rating claims on appeal, the Board finds a remand is necessary in order for the AOJ to obtain any outstanding VA treatment records dated from July 2009 to the present.

Additionally, the Board notes that nearly three years have passed since the Veteran was last afforded a VA examination to evaluate the severity of his service-connected back disability and its associated peripheral neuropathy disabilities.  Since that time, the Veteran's representative has asserted that the current symptomatology of the Veteran's service-connected back disability warrants a higher rating than the Rating Schedule allows, thereby requiring an increased rating on an extra-schedular basis under 38 CFR § 3.321(b)(1).  In this regard, the Board notes that consideration of whether an extra-scheduler rating is warranted requires comparison between the level of severity and symptomatology of the Veteran's service-connected back disability with the criteria established in the rating schedule for that disability.  Given the lack of VA treatment records dated since July 2009, that nearly three years have passed since the last VA examination, and the assertion that extra-schedular consideration is warranted for the service-connected back disability, the Board finds that an updated VA examination would assist the Board in assigning the proper disability rating for the service-connected back disability, to include consideration of whether an extra-schedular rating is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  On remand, the RO will also be requested to provide an updated examination to assess the severity of the service-connected peripheral neuropathy disabilities, as those disabilities are associated with the service-connected back disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Richmond and Hampton, Virginia, and its affiliates dated from July 2009 to the present, and associate them with the paper or paperless claims file. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, schedule the Veteran for appropriate VA examinations to evaluate the current nature and severity of his service-connected (1) left knee degenerative joint disease, (2) degenerative disc disease and sciatic nerve damage disability and (3) peripheral neuropathy disabilities involving the left upper and lower extremities.  

Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to each examiner for review prior to the examination, and the examination reports should reflect that review of the record was accomplished.

a. With respect to the left knee disability, the examiner should conduct range of motion testing expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

b. With respect to the degenerative disc disease and sciatic nerve damage (back) disability, the examiner should conduct range of motion testing expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," which is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should also comment on whether there is evidence of incapacitating episodes at any point during the appeal period, i.e., from August 2004 to the present.  

c. With respect to the peripheral neuropathy disabilities involving the left upper and lower extremities, the examiner is requested to identify the nerve(s) affected by each neurologic disability, whether the disability is mild, moderate, moderately severe, or severe in nature, and whether each disability is productive of complete paralysis.

3. Following completion of all indicated development, readjudicate the claims on appeal.  The AOJ should specifically address whether referral for consideration of an extra-schedular evaluation is warranted for the service-connected degenerative disc disease and sciatic nerve damage (back disability) pursuant to 38 C.F.R. § 3.321.  If the benefits sought on appeal remain denied, the Veteran and the representative should be provided a Supplemental Statement of the Case (SSOC), which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.

Thereafter, this appeal should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in the claim being rated on the evidence of record or denial of the claim.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



